NOTICE OF ALLOWABILITY
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations “wherein said axle housing defines an axle cavity such that the axle housing has a hollow configuration, wherein said axle housing is configured to pivot with respect to the chassis about a pivot axis perpendicular to said axle axis, and wherein said pivot axis is configured to be obliquely oriented with respect to the chassis axis such that said axle housing is configured to be a tilted axle housing; and an electric motor coupled to said axle housing and configured to be rotatably coupled to at least one of the first and second wheels; wherein said electric motor is disposed in said axle cavity such that said electric motor is surrounded by said axle housing” is neither anticipated by nor obvious over the prior art.
For example, attention is directed to Ross (US 1,338,042) which teaches a hollow axle incorporating an electric motor within. However, Ross fails to teach the above referenced limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/Primary Examiner, Art Unit 3618